Citation Nr: 1811556	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-16 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include substance abuse disorders, and to include as secondary to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1998 to August 2002 and from February 2006 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board has recharacterized the issue to better reflect the evidence of record, which suggests that the Veteran's acquired psychiatric disorder, to include substance abuse disorders, may possibly be related to his service-connected disabilities.

The Veteran provided testimony before a Veterans Law Judge (VLJ) in June 2015.  The transcript has been associated with the record.  In November 2015, the Veteran was informed that the VLJ who had presided over the Board hearing was no longer employed by the Board, and the Veteran was offered an opportunity for a new hearing.  38 U.S.C. § 7101(c) (2014); 38 C.F.R. § 20.707 (2017).  The Veteran declined in January 2016.  Thus, the Board will proceed with the matter on appeal.

The Board previously remanded the case in February 2016 for further development.  The matter is again before the Board.  

The Board notes that the issue of entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days was also remanded by the Board in February 2016 for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  After a SOC was issued, the Veteran submitted a timely substantive appeal in June 2017 in which he requested a hearing before a Veterans Law Judge.  As the Veteran is awaiting a hearing on this issue, the Board will not accept jurisdiction over it at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.





REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  Based on a review of the evidentiary record, the Board finds that additional development is needed prior to adjudication of the claim.

Review of the Veteran's service treatment records reveal that he injured his back in a February 1999 motor vehicle accident during active duty service and was diagnosed with cervical strain and whiplash.  The Veteran had repeatedly requested muscle relaxants, but was instead prescribed Motrin and physical therapy.  See March 1999 Service Treatment Record.  In February 1999, the Veteran was referred to mental health services by his first sergeant as a result of substance related issues.  The clinician found no diagnosis but referred the Veteran to a drug abuse awareness seminar.  An October 2010 service treatment record noted a history of chronic back pain and that the Veteran was experiencing general malaise after withdrawing from OxyContin for three days.  The record indicated that the Veteran stated he could not quit OxyContin on his own.  The Veteran had been taking OxyContin for the past six to seven months for his back pain and was diagnosed with opioid withdrawal.  Additionally, the Veteran was medically separated from service in May 2011 due to a service-connected back injury.  He had been prescribed opioids for pain management.

Compensation cannot be awarded for either a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of a service-connected disability.  However, such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.

Pursuant to the February 2016 Board remand, the Veteran was afforded a VA examination for his acquired psychiatric disorder.  On examination in March 2017, the VA examiner determined that the Veteran's diagnoses were opioid use disorder, severe; stimulant use disorder, cocaine, severe; stimulant disorder, amphetamine type substance, moderate; cannabis use disorder, moderate; sedative/hypnotic/anxiolytic use disorder, severe; and substance-induced depressive disorder.  The Board remand directives specifically requested that the examiner determine whether the Veteran's substance abuse was secondary to a service-connected disability, to which the examiner opined that the Veteran's substance abuse disorders were primary and that there was no indication that they were secondary to any service-connected disability.  However, there is no indication that the examiner considered the Veteran's in-service treatment with prescription medications such as OxyContin, Percocet, tramadol, and valium, some of which were used to treat the Veteran's service-connected back disability.  As the examiner did not provide an adequate rationale for his opinion, the March 2017 opinion does not comply with the February 2017 Board remand directives and a remand for an addendum opinion is warranted.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's March 2017 VA examination.  The electronic claims file and a copy of this remand must be made available to the examiner and the examiner should note in the examination report that the claims file and the remand have been reviewed.  If the March 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's psychiatric/ substance abuse disorders are caused or aggravated by the Veteran's service-connected disabilities. 

The examiner must consider the full record, to include evidence of in-service treatment with opioids and benzodiazepines. 

A clear rationale for all findings must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




